DLD-032                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 11-3434
                                     ___________

                         IN RE: RICHARD A. HAMMONDS,
                                           Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                           United States District Court for the
                            Western District of Pennsylvania
                      (Related to W.D. Pa. Civ. No. 10-cv-00444)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  November 3, 2011

             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                          (Opinion filed: November 16, 2011)
                                 _________________

                                      OPINION
                                  _________________

PER CURIAM.

      Richard A. Hammonds, a Pennsylvania state inmate, has filed pro se pleading in

this Court which has been docketed as a petition for a writ of mandamus under 28 U.S.C.

§ 1651. Hammonds contends that the United States District Court for the Western

District of Pennsylvania has “respond[ed] to none of [his] motions since December ...

2010” in Hammonds’ pending prisoner civil rights suit. See W.D. Pa. Civ. No. 10-cv-

00444. Hammonds suggests that the Magistrate Judge should be required to grant his
motion for entry of a default judgment given defendants’ alleged “failure to comply with

the rules” by not responding to the complaint.

       Mandamus relief is available in extraordinary circumstances only. See In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). The petitioner must show

that “(1) no other adequate means [exist] to attain the relief he desires, (2) the party’s

right to issuance of the writ is clear and indisputable, and (3) the writ is appropriate under

the circumstances.” Hollingsworth v. Perry, 130 S. Ct. 705, 710 (2010) (per curiam)

(quotation marks omitted). “Mandamus petitions provide an avenue for dealing with the

situation (which fortunately occurs infrequently) where cases have been unduly delayed

in the district court.” Madden v. Myers, 102 F.3d 74, 78 (3d Cir. 1996).

       Hammonds has not shown any grounds for mandamus relief. The District Court’s

docket reflects that the U.S. Marshal was unable to effectuate service of process by mail,

and on December 28, 2010, the Magistrate Judge ordered personal service upon the

numerous defendants. On August 19, 2011, Hammonds moved for a default judgment.

On October 12, 2011, returns of service were filed, and counsel entered an appearance for

defendants. On October 25, 2011, defendants filed a motion to dismiss the complaint. On

October 27, 2011, an administrative order was entered reassigning the case to a different

Magistrate Judge for further proceedings. Given this history, Hammonds has not shown

undue delay in the proceedings; the complaint has been served and a motion to dismiss is

now pending. Nor does Hammonds have a clear and indisputable right to entry of a

default judgment. Accordingly, we will deny the petition for a writ of mandamus.
                                              2